DETAILED ACTION
The Final Office Action dated 2/5/2021 was issued Final in error. This Non-Final rejection is to take its place. The time period for response is to be restarted. 
Election/Restrictions
Newly submitted claims 16 and 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a patentably distinct combination and a patentably distinct subcombination of the originally presented invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the media leaving from the first media roll” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horaguchi (9,028,034) in view of Ishikawa et al. (9,022,552).

 	Regarding claim 1, Horaguchi teaches a web printing system, comprising: 
a print head (fig. 4, item 6) configured to eject droplets of marking material onto a medium;
a dancer (fig. 4, item 70a) positioned along a transport path (see fig. 4) extending from an input roller (fig. 4, item note unlabeled input roller) for holding a first media roll (fig. 4, note unlabeled media roll) to an output roller (fig. 4, item 62) for holding the media (fig. 4); 
an actuator (fig. 4, item 70) for moving the dancer with respect to a frame of the system (col. 10, lines 42-58), wherein the dancer is connected to the actuator via a spring element (fig. 4, note unlabeled spring), one end of the spring element is connected to the dancer (see fig. 4), and the other end of the spring element is engaged by the actuator (see fig. 4),
wherein a position of the dancer and a tension applied in the medium by the dancer are controlled by the actuator in such a manner that the medium leaving from the first media roll curves around the dancer over a substantially straight angle as a diameter of the first media roll on the input roller decreases during printing operations (see fig. 4, col. 10, lines 42-58, Note that this last limitation could mean any number of things and that it is met by the prior art arrangement).
a scanning print carriage movable ink a scanning direction and holding a plurality of print heads configured to eject droplets of marking material onto a medium. Ishikawa teaches this (Ishikawa, see fig. 2, Note that carriage 26 holds a plurality of print heads 32, 34 and scans in the X direction). It would have been obvious to one of ordinary skill in the art at the time of invention to use a scanning-type printhead/carriage assembly, as disclosed by Ishikawa, instead of the line head disclosed by Horaguchi because doing so would amount to the simple substitution of one known printhead type for another to obtain predictable results.  	Regarding claim 2, Horaguchi in view of Ishikawa teaches the web printing system according to claim 1, wherein the actuator is configured for adjusting a length of the spring element by directly acting on the spring element so as to control a spring force exerted by the spring element on the dancer, thereby determining a spring force and a tension in a web in contact with the dancer (Horguchi, see fig. 4, col. 10, lines 42-58).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horaguchi in view of Ishikawa as applied to claim 2 above, and further in view of Riemenschneider, III et al. (2017/0088301).
 	Regarding claim 3, Horaguchi in view of Ishikawa teaches the web printing system according claim 2, further comprising a detector to detect a position of the dancer roller to thereby adjust a tension of the medium. Horaguchi in view of Ishikawa 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853